IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-60121
                         Conference Calendar
                          __________________


LAFELDT RUDD

                                       Plaintiff-Appellant,

versus

ALICE JAMES; BARBARA DUNN;
REGINA RUDD; F. KENT STRIBLING;
EDDIE TUCKER; and WILLIAM F. COLEMAN,

                                       Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 3:94cv239BN
                        - - - - - - - - - -
                           April 16, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Lafeldt Rudd appeals the district court's dismissal of his

civil rights complaint as frivolous.    Rudd contends that he is

the victim of a conspiracy to incarcerate him in violation of his

constitutional rights.   We have reviewed the record, the district

court’s opinion, and appellant’s brief and discern no reversible

error.

     “[C]ivil tort actions are not appropriate vehicles for

challenging the validity of outstanding criminal judgments.”



      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                              No. 95-60121
                                   -2-

Heck v. Humphrey, 114 S. Ct. 2364, 2372 (1994).     In order to

recover damages for harm caused by actions whose unlawfulness

would render a conviction or sentence invalid, the “plaintiff

must prove that the conviction or sentence has been reversed on

direct appeal, expunged by executive order, declared invalid by a

state tribunal authorized to make such determination, or called

into question by a federal court’s issuance of a writ of habeas

corpus.”   Id.    Rudd’s claims against Alice James, B. Dunn, F.

Kent Stribling, and Eddie Tucker call into question the validity

of his conviction and sentence and may not be considered in a §

1983 action under the rule in Heck because Rudd has not

demonstrated that his conviction and sentence have been

invalidated.

     Additionally, the claims against Dunn, Stribling, and Tucker

are barred under the doctrine of res judicata.      See Travelers

Ins. Co. v. St. Jude Hosp. of Kenner, La., Inc., 37 F.3d 193, 195

(5th Cir. 1994), cert. denied, 115 S. Ct. 1696 (1995).     Rudd has

filed two prior appeals, from civil rights actions filed by Rudd

against Dunn, Stribling, and Tucker.     Both cases involved the

same basic legal contention and were disposed of by this court on

the merits.      See Rudd v. Davis, No. 95-60190 (5th Cir. Oct. 18,

1995); Rudd v. Dunn, No. 94-60566 (5th Cir. Feb. 16, 1995).

     The dismissal of the claims against William F. Coleman and

Regina Rudd is affirmed for reasons stated by the district court.

     We hold that Rudd’s appeal is frivolous, and, accordingly,

we DISMISS it pursuant to 5th Cir. R. 42.2.     Rudd was warned in

Rudd v. Davis, No. 95-60190 (5th Cir. Oct. 18, 1995), that
                           No. 95-60121
                                -3-

additional frivolous appeals would result in the imposition of

sanctions.   Rudd is hereby BARRED from filing any pro se, in

forma pauperis, civil appeal in this court, or any pro se, in

forma pauperis, initial civil pleading in any court which is

subject to this court’s jurisdiction, without the advance written

permission of a judge of the forum court; the clerk of this court

and the clerks of all federal district courts in this Circuit are

directed to return to Rudd, unfiled, any attempted submission

inconsistent with this bar.

     APPEAL DISMISSED; SANCTIONS IMPOSED.